Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/08/22 has been entered. 

Claim Rejections - 35 USC § 103

1.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


2.	Claims 22-25, 27-30, 32-35 and 37-39 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razzaque et al. (US 2010/0268067).


3.	Addressing 22, Razzaque discloses a method, comprising:
receiving emplacement information associated with a region of interest; (see Figs. 4-7 and 13-15);
determining a first suggested position and orientation for a first medical device relative to the region of interest, wherein the first suggested position and orientation is based at least in part on the emplacement information associated with the region of interest and operating parameters associated with the first medical device (see Figs. 5, 15, [0053], [0065], [0067-0068], [0071] and [0099-0100]; x-shape markers are points of interest (tumors; treatment target points) that physician want the tip of the needles to reach/place at; there are two or more x-shape markers therefore 1 marker for the first suggested placement; Fig. 5 show placement of a needle with its treatment volume; the position and orientation of the treatment volume is specify by the placement of the needle; calculate of the treatment volume is based on operation parameters such as power and duration, etc. the placement of the volume is specific by placement of the needle as see in Fig. 5 the needle is inside the volume therefore it would be obvious that the placement of the needle is also based on operation parameters such as power and duration because the physician would place needle at a location in which the power and duration would create a treatment volume that include the target tissue/tumor);  
determining a second suggested position and orientation for a second medical device relative to the region of interest wherein the second suggested position and orientation is based at least in part on the emplacement information associated with the region of interest and operating parameters associated with the first medical device, wherein the second suggested position is on an opposite side of the region of interest relative to the first suggested position and orientation (see Figs. 5,15, [0053], [0065], [0067-0068], [0071] and [0099-0100]; x-shape markers are points of interest (tumors; treatment target points) that physician want the tip of the needles to reach/place at; there are two or more x-shape markers therefore 1 marker for the first suggested placement and the other marker for the second suggested placement; some embodiments use two or more needles so multiple needles are suggested to be place at multiple x-shape markers; Fig. 5 show placement of a needle with its treatment volume; the position and orientation of the treatment volume is specify by the placement of the needle; calculate of the treatment volume is based on operation parameters such as power and duration, etc. the placement of the volume is specific by placement of the needle as see in Fig. 5 the needle is inside the volume therefore it would be obvious that the placement of the needle is also based on operation parameters such as power and duration because the physician would place needle at a location in which the power and duration would create a treatment volume that include the target tissue/tumor); 
causing a display to concurrently display a perspective view of: at least a portion of the region of interest based at least in part on the emplacement information associated with the region of interest (see Figs. 4-7 and 13-15; show needles and region of interest with mark);
a first pose indicator indicative of the first suggested position and orientation for the first medical device (see Figs. 6-15; examiner interprets the pose indicator as any mark that suggest place the needle at that location or project the needle to be place there or going through there; the ring and square in the Figs. 6-15 show the needle is going to be place there or going through there in the projected path; Fig. 15 shows first and second poses);
a second pose indicator indicative of the suggested position and orientation for the medical device (see Figs. 4-7 and 13-15; the pose indicator is any ring or mark that the needle going through or projected position; Fig. 15 shows first and second poses).

4.	Addressing claims 23-25, 27-30 and 32, Razzaque discloses:
receiving emplacement information associated with the first medical device; and causing the display to further concurrently display a perspective view of a 3D rendering of at least a portion of a first virtual medical device based at least in part on the emplacement information associated with the medical device (see Fig. 4);
calculating a trajectory of the first medical device based at least in part on the emplacement of the first medical device and causing the display to further concurrently display a trajectory indicator indicative of the calculated trajectory of the medical device (see Fig. 6);
wherein the first pose indicator comprises at least a portion of a virtual medical device that corresponds to the first medical device (see Figs. 6-7, 11-12 and 15; examiner interprets the ring, square and x mark as indicator comprises at least a portion of a virtual medical device that corresponds to the medical device);
wherein the first medical device comprises at least one of a biopsy needle, an ablation needle, a surgical needle, a nerve-block needle, an electrocautery device, a catheter, a stent, a laparoscopic camera, or an ultrasound transducer (see abstract, [0033] and [0039]);
wherein the region of interest corresponds to at least one of a marker or annotation within a virtual 3D scene (see Figs. 13-15 and [0100]; elements 1301 and 1401 is the targeted region with marker);
causing the display to further concurrently display at least one guidance cue based at least in part on at least one of the region of interest or the suggested position and orientation for the first medical device (see Fig. 8);
determining a distance between a portion of the region of interest and a portion of the medical device; and causing the display to further concurrently display a graphical indicator indicating the distance between the portion of the region of interest and the portion of the first medical device (see [0050] and [0072]);
wherein said causing the display to concurrently display a perspective view of the first pose indicator is further based at least in part on a determination that the first medical device is within a predetermined area corresponding to a distance between the first medical device and the region of interest (see [0050], [0072] and Figs. 14-15; the x mark is pose indicator that also indicate target; the medical device is within a short distance from the target/x-mark; paragraph [0072] discloses marker rings that allow user to determine distance from needle tip to target; allow user to determine the needle is long enough to reach target; the rings allow user to determine that the medical device is within a predetermined area corresponding to a distance between the medical device and the region of interest);

5.	Addressing claims 33-35 and 37-39, it would have been obvious that the method require a system and a non-transitory computer-readable media to perform the method therefore claims 33-35 and 37-39 are being rejected for the same reason as claims 22-25, 27-30 and 32. 

6.	Claims 21 and 42-43 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Razzaque et al. (US 2010/0268067), in view of DiResta et al. (US 6,547,777) and further in view of Pearson et al. (US 2009/0118727). 

7.	Addressing claim 21, Razzaque discloses a method, comprising:
determining an emplacement of a first virtual medical device based at least in part on received first emplacement data associated with a first medical device, wherein the first medical device comprises a first medical needle (see Figs. 4-7 and 13);
determining an emplacement of a second virtual medical device based at least in part on received second emplacement data associated with a second medical device, wherein the second medical device comprises a second medical needle that is different from the first medical needle (see Fig. 15, [0053], [0065], [0067], [0075] and [0100]; placement of two needles; some embodiments use two needles therefore it is inherent that the system place and display two needles);
receiving emplacement information associated with a targeted region, wherein the targeted region corresponds to an annotation of a user using the first medical device and the second medical device (see Figs. 13-14 and [0100]; elements 1301 and 1401 is the targeted region with x-mark; the annotation of x-mark using medical device; in some embodiment that uses 2 or more medical device the multiple x-marks are made by multiple medical devices);
determining a first suggested position and orientation for the first virtual medical device relative to the targeted region, wherein the first suggested position and orientation is based at least in part on the received emplacement information associated with the targeted region and is offset from the targeted region, wherein the first suggested position and orientation indicates a position and orientation for placing the first medical device during a medical procedure (see Fig. 15, [0053], [0065], [0067] and [0099-0100]; x-shape markers are points of interest (tumors; treatment target points) that physician want the tip of the needles to reach/place at; there are two or more x-shape markers therefore 1 x-mark for the first suggested placement; Fig. 5 show placement of a needle with its treatment volume; the position and orientation of the treatment volume is specify by the placement of the needle; calculate of the treatment volume is based on operation parameters such as power and duration, etc. the placement of the volume is specific by placement of the needle as see in Fig. 5 the needle is inside the volume therefore it would be obvious that the placement of the needle is also based on operation parameters such as power and duration because the physician would place needle at a location in which the power and duration would create a treatment volume that include the target tissue/tumor); 
determining a second suggested position and orientation for the second virtual medical device relative to the targeted region based at least in part on the received emplacement information associated with the targeted region and is offset from the targeted region, wherein the second suggested position and orientation indicates a position and orientation for placing the second medical device during the medical procedure, wherein the second suggested position is on an opposite side of the targeted region relative to the first suggested position and orientation (see Fig. 15; the two needles place at suggested placement hitting the targeted marks; Fig. 5 show placement of a needle with its treatment volume; the position and orientation of the treatment volume is specify by the placement of the needle; calculate of the treatment volume is based on operation parameters such as power and duration, etc. the placement of the volume is specific by placement of the needle as see in Fig. 5 the needle is inside the volume therefore it would be obvious that the placement of the needle is also based on operation parameters such as power and duration because the physician would place needle at a location in which the power and duration would create a treatment volume that include the target tissue/tumor);
causing a display to concurrently display a perspective view of: at least a portion of the targeted region based at least in part on the received emplacement information associated with the targeted region, a 3D rendering of at least a portion of the first virtual medical device based at least in part on the determined emplacement of the first virtual medical device, a 3D rendering of at least a portion of the second virtual medical device based at least in part on the determined emplacement of the second virtual medical device (see Figs. 7 and 13-15; rending of two needles in Fig. 15);
a first pose indicator indicative of the first suggested position and orientation for the first virtual medical device (see Figs. 6-15; examiner interprets the pose indicator as any mark that suggest place the needle at that location or project the needle to be place there or going through there; the ring and square in the Figs. 6-15 show the needle is going to be place there or going through there in the projected path; Fig. 15 shows two poses);
a second pose indicator indicative of the second position and orientation for the second virtual medical device (see Fig. 15, the x mark is a targeted point of interest as well as suggested point indicator for moving the needle to hit that point; Fig. 15 shows first and second poses).

However, Razzaque does not disclose placing/positioning needle/device base on the size of tumor/tissue/target and determine device size relative to the targeted region. DiResta discloses position the probe base on the tissue/target size (see col. 9, lines 43-59). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque to placing/positioning needle/device base on the size of tumor/tissue/target as taught by Diresta because this improve treatment effectiveness (see col. 10, lines 30-40, rate of fluid motion depends upon placement position of aspiration probes; basically the position improve treatment or fluid rate). Also see the prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the section below. 
Pearson discloses determine device size relative to the targeted region (see [0055]; matching the electrode length to tumor size involve determine the electrode length/size relative to the targeted/tumor region). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Razzaque to determine device size relative to the targeted region as taught by Pearson because this improve treatment (see [0055]; by improving the level of accuracy in matching electrode length to tumor size, patient outcomes are improved by achieving a more complete ablation of the tumor. Also, the more precise size-matching allows the physician to more accurately place the electrode in small tumors and also near adjacent non-target tissue thereby avoiding unintentional ablation of healthy tissue and the complications that can arise from this error).

8.	Addressing claims 42-43, Razzaque discloses:
wherein the at least a portion of the targeted region is different from the first pose indicator and the second pose indicator, and wherein at least one of the first medical needle or the second medical needle comprises a biopsy needle, an ablation needle, a surgical needle, or a nerve-block needle (see Fig. 15, [0053], [0065], [0067] and [0099-0100]; each x-shape marker is a different pose indicator at a different target points);
calculating a trajectory of the first virtual medical device based at least in part on the emplacement of the first virtual medical device and causing the display to further concurrently display a trajectory indicator indicative of the calculated trajectory of the first virtual medical device (see Fig. 7; the first ring is a suggest placement; suggest user to push the needle forward to that ring position to reach the point of interest (tumor) for treatment; the multiple rings that follow is the trajectory path).

Response to Arguments

Applicant’s arguments with respect to claims 21-25, 27-30, 32-35, 37-39 and 42-43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant argues claims 22, 33, 38 and their depending claims are not disclose by the reference. Applicant does not point out which specific limitation and why the reference does not disclose the limitation. Applicant’s argument is not persuasive as see in the rejection section above the refences disclose all the claim limitations. 

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 5,156144 (see col. 8, lines 19-25 and col. 12, lines 12-20; place probe base on tumor size to coincide the probe with the tumor to improve imaging or treatment) and US 2012/0238857 (see [0054]; identify/determine device size relative to the size of the target tissue). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEN NGOC NGUYEN whose telephone number is (571)270-7031. The examiner can normally be reached Monday-Thursday 8:30am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571)270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HIEN N NGUYEN/
Primary Examiner
Art Unit 3793